1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      FARMERS INSURANCE EXCHANGE;
4     TRUCK INSURANCE EXCHANGE; FIRE
      INSURANCE EXCHANGE; MIDCENTURY
5                                                       2:19-cv-02118-APG-VCF
      INSURANCE COMPANY; and
      NEW WORLD LIFE INSURANCE                          ORDER
6
      COMPANY,
7
                           Plaintiff,
8
      vs.
9     AARON CAMPBELL and ALTROVESE
      GRAY CAMPBELL,
10
                           Defendants.
11
            Before the court is the Motion for Magistrate to Approve and Enter Proposed Discovery Orders
12
     (ECF NO. 20).
13
            Accordingly,
14
            IT IS HEREBY ORDERED that any opposition to the Motion for Magistrate to Approve and Enter
15
     Proposed Discovery Orders (ECF NO. 20) must be filed on or before January 29, 2020. No reply needed.
16
            IT IS FURTHER ORDERED that a hearing on the Motion for Magistrate to Approve and Enter
17
     Proposed Discovery Orders (ECF NO. 20) is scheduled for 11:00 AM, February 3, 2020, in Courtroom
18
     3D.
19
            DATED this 22nd day of January, 2020.
20                                                            _________________________
                                                              CAM FERENBACH
21                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25
